130 F.3d 446
Robert R. D'Agostinov.Jasper Clay, Vice-Chairman of U.S. Parole Commission, DianneM. Fredericksen, ISM, Supervisor of Federal CorrectionalInstitution at Sandstone, Minnesota, Charles Westbrook,Representative of U.S. Parole Commission, Deborah Shandor,Inmate Systems Manager of Federal Correctional Institutionat Loreto, Pennsylvania, Lonnie Moore, Warden of FederalCorrectional Institution at Loreto, Pennsylvania
NO. 96-2878
United States Court of Appeals,Eleventh Circuit.
Oct 29, 1997
M.D.Fla., 120 F.3d 274

1
DENIALS OF REHEARING EN BANC.